DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s reply, filed 8/24/2021, with respect to the rejections of claims 16-35 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boran et al. (United States Patent Application Publication No. US 2018/0170307 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “an actual behaviour” in line 3. The element is later referenced as “actual behavior data” in lines 9 and 10. Examiner notes that the same spelling should be applied to the same elements throughout the claims for consistency. 
Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the claim recites “the expected behavior” in line 3 and “the actual behavior” in lines 10-11. The elements are later referenced as “expected behaviour” in line 4 and “actual behaviour data” in line 12. Examiner notes that the same spelling should be applied to the same elements throughout the claims for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 16 and 25, the claims recite, in part, “the position recognition system is configured to control the vehicle for movement only within the confines of the defined border.” This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 
The substitute specification, filed 6/18/2019, never states that the position recognition system is configured to control the vehicle for movement only within the confines of the defined border. In fact, the specification provides evidence that the position recognition system can actually control the vehicle for movement beyond the confines of the defined border in at least paragraph [0040], replicated below:

    PNG
    media_image1.png
    202
    626
    media_image1.png
    Greyscale

As can be seen, the specification provides that the position recognition system may at some time provide data such that “the vehicle thus could actually being directed outside the border”. Accordingly, the specification provides evidence that in the invention, the position recognition can control the vehicle for movement beyond the confines of the defined border. Therefore, the specification does not provide written description in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed in relation to the claim limitation “the position recognition system is configured to control the vehicle for movement only within the confines of the defined border.”
Accordingly, claims 16 and 25 are rejected under 35 U.S.C. §112(a). 

Regarding claims 17-24, 26-30, and 35-39, these claims depend from claim 16 and are therefore rejected for the same reason as claim 16 above, as they do not cure the deficiencies of claim 16 noted above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 26-30, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recites the limitation "the defined border" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 17-24, 26-30, and 35-39, these claims depend from claim 16 and are therefore rejected for the same reason as claim 16 above, as they do not cure the deficiencies of claim 16 noted above.

Further regarding claim 29, the claim recites “the control and safety parts” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 16-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (United States Patent Application Publication No. US 2017/0123434 A1) [hereinafter “Urano”] in view of Boran et al. (United states Patent Application Publication No. US 2018/0170307 A1) [hereinafter “Boran”].

Regarding claim 16, Urano teaches a robotic vehicle operated through a position recognition system and controlled according to a defined next position by said position recognition system (see [0023]-[0031] and Figures 1 and 3), where the vehicle further comprises means for measuring an actual behavior of said vehicle (see [0033]), and a controller comparing the actual behavior to an expected behavior when the vehicle reaches within a defined distance to said next position (ECU 10; see [0033]-[0038], [0045]-[0048], and [0089]-[0094]), wherein defined areas crossed by the vehicle on a path to said next position are each associated with the expected behavior of said vehicle (see [0028]-[0031]), wherein the means for measuring the actual behavior is positioned on the vehicle, generates measured actual behavior data and is independent of the position recognition system expect for associated the measured actual behavior data to a specific position (internal sensor 3; see [0033], [0052]-[0060], and Figure 1), wherein a safety procedure is activated if the measured actual behavior of the vehicle for an associated area differs from the expected behavior of the vehicle for said associated area more than specified under a deviation rule (see [0035]-[0038], [0045]-[0051], [0085]-[0103], and [0119]-[0124]).

Urano does not expressly teach the position recognition system is configured to control the vehicle for movement only within the confines of the defined border. 
Boran also generally teaches a system for controlling an autonomous vehicle (see Abstract). Boran teaches the vehicle is only allowed to be controlled autonomously within the confines of a geo-
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Urano such that the vehicle operates autonomously by the position recognition system controlling the vehicle for movement only within the confines of a geo-fenced region, in view of Boran, as Boran teaches it is beneficial to only operate a vehicle autonomously within the confines of a set geo-fenced region because outside the region the vehicle will be unable to receive adequate information and perform sufficient localization for safe autonomous operation. 

Regarding claim 17, the combination of Urano and Boran further teaches the controller comprises means to store data, including path data, the expected behavior data and/or the measured actual behavior data (see [0009] and [0028]-[0030] of Urano).

Regarding claim 18, the combination of Urano and Boran further teaches the controller comprises a first controller associated to the steering of the vehicle (traveling control unit 15 of Urano; see [0086] of Urano) and a second controller associated to the safety procedure and including the means to store the expected behavior data for each position and the measured actual behavior data for each position (see [0087]-[0096] of Urano).

Regarding claim 19, the combination of Urano and Boran further teaches the position recognition system comprises a control part adapted to cooperate with the first controller and a safety part adapted to cooperate with the second controller (see [0068], [0086]-[0096], and [0119]-[0125] of Urano).

Regarding claim 20, the combination of Urano and Boran further teaches the position recognition system comprises a satellite navigation system (see [0053], [0062], and [0069] of Urano).

Regarding claim 21, the combination of Urano and Boran further teaches each of the control and safety parts of said position recognition system comprises a satellite navigation system (see [0053], [0062], and [0069] of Urano). 

Regarding claim 22, the combination of Urano and Boran further teaches the expected behavior includes a velocity (see [0030] and [0094] of Urano). 

Regarding claim 23, the combination of Urano and Boran further teaches the expected behavior further includes a direction (see [0030], [0033], [0059], and Figure 3 of Urano). 

Regarding claim 24, the combination of Urano and Boran further teaches the vehicle comprises means for measuring the velocity of the vehicle (see [0033] of Urano), the velocity data being stored in data logging means as the measured actual behavior (see [0009] and [0028]-[0030] of Urano).

Regarding claim 25, the combination of Urano and Boran, as applied to claim 16 above, teaches a method to control a vehicle through a position recognition system including:
a step of defining an expected behavior of the vehicle according to a movement on a surface within a defined border, where said expected behavior is associated with a defined path (see [0028]-[0031] or Urano, [0021]-[0037] of Boran, and the rejection of claim 16 above),

a step of associating the movement of the vehicle from said actual position to said next position to said defined expected behavior (see [0028]-[0031] of Urano),
a step of measuring the actual behavior of said vehicle by means for measuring the actual behavior positioned on the vehicle and independent of the position recognition system except from associating measured actual behavior data to a specific position (see [0033], [0052]-[0060], and Figure 1 of Urano),
a step of comparing, for each actual position, the actual behavior to the expected behavior (see [0033]-[0038], [0045]-[0048], and [0089]-[0094] of Urano),
a step of activating a safety procedure if the actual measured behavior differs more than specified under a deviation rule from the expected behavior (see [0035]-[0038], [0045]-[0051], [0085]-[0103], and [0119]-[0124] of Urano),
wherein the position recognition system is configured to control the vehicle for movement only within the confines of the defined border (see [0021]-[0037] of Boran and the rejection of claim 16 above). 

Regarding claim 26, the combination of Urano and Boran further teaches the position recognition system comprises a satellite navigation system (see [0053], [0062], and [0069] of Urano).

Regarding claim 27, the combination of Urano and Boran further teaches the position recognition system comprises a satellite navigation system (see [0053], [0062], and [0069] of Urano).

Regarding claim 28, the combination of Urano and Boran further teaches the position recognition system comprises a satellite navigation system (see [0053], [0062], and [0069] of Urano).

Regarding claim 29, the combination of Urano and Boran further teaches each of the control and safety parts of said position recognition system comprises a satellite navigation system (see [0053], [0062], and [0069] of Urano). 

Regarding claim 30, the combination of Urano and Boran further teaches the expected behavior includes a velocity (see [0030] and [0094] of Urano). 

Regarding claim 35, the combination of Urano and Boran further teaches the vehicle comprises means for measuring the velocity of the vehicle (see [0033] of Urano), the velocity data being stored in data logging means as the measured actual behavior (see [0009] and [0028]-[0030] of Urano).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urano and Boran, as applied to claim 16 above, and further in view of Noonan et al. (United States Patent No. 5204814) [hereinafter “Noonan”].

Regarding claim 36, the combination of Urano and Boran, as applied to claim 16 above, does not expressly teach the robotic vehicle is a mowing vehicle with one or more cutters for mowing. 
Noonan generally teaches an autonomous lawn mower for performing autonomous path planning and travel (see Abstract). Urano teaches the autonomous lawn mower 9 includes one or more cutters for mowing (see Col. 1, line 60 to Col. 2, line 4 and Col. 3, lines 3-29). Similar to Urano, Noonan teaches comparing actual behavior of the lawn mower to expected behavior to determine any possible 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the invention taught by the combination of Urano and Boran to an autonomous lawn mower with one or more cutters taught by Noonan, in view of Noonan, as the autonomous lawn mower of Noonan attempts to perform the same functionality of comparing expected data to actual data along a planned travel path to ensure accurate autonomous operation. 

Regarding claim 37, the combination of Urano, Boran, and Noonan further teaches the safety procedure comprises stopping the robotic vehicle (see Col. 9, lines 6-44 of Noonan). 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urano and Boran, as applied to claim 16 above, and further in view of Letsky (United States Patent Application Publication No. US 2012/0265391 A1).

Regarding claim 38, the combination of Urano and Boran, as applied to claim 16 above, does not expressly teach the controller is configured to store positions visited by the robotic vehicle and exclude the stored positions visited during a future run of the robotic vehicle. 
Letsky generally teaches an autonomous robotic vehicle and systems and methods for controlling the vehicle within an area of confinement to perform a task (see Abstract). Letsky teaches the control system 230 can be operated in an Exclusion Area Mode such that the system stores the locations at which the vehicle travels into memory, and said locations are then excluded in subsequent runs of the robotic vehicle (see [0108]-[0148]). Letsky teaches this allows the system to control the vehicle to operate only in desired areas (see [0003]-[0006]). 


Regarding claim 39, the combination of Urano, Boran, and Letsky further teaches the controller is configured to store positions visited by the robotic vehicle during a human controlled mode run of the robotic vehicle and to exclude the stored positions visited during a future robotic controlled run of the robotic vehicle (see [0106]-[0148] of Letsky). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669